OPINION — AG — ** RESIDENCE — CHANGED — ALTER ** A REGISTERED ELECTOR WHO HAS CHANGED HIS POLITICS CAN BE RE REGISTERED IN THE POLITICAL PARTY OF HIS CHOICE BY PRESENTING HIMSELF TO THE PRECINCT REGISTRAR OF THE PRECINCT IN WHICH HE THEN RESIDES AT ANY TIME OTHER THAN DURING THE 90 DAY PERIOD WHICH IMMEDIATELY PROCEEDS A " GENERAL PRIMARY ELECTION " AND MAKING AN APPLICATION TO SAID REGISTRAR TO BE SO RE REGISTERED; THAT ON THE DAY SAID APPLICATION IS MADE IT BECOMES THE DUTY OF THE REGISTRAR, AFTER OBTAINING FROM THE ELECTOR THE DATA REQUIRED BY 26 O.S. 75 [26-75], AND THE LAST PARAGRAPH OF 27 O.S. 78 [27-78] TO FILL OUT IN DUPLICATE " WITH AN INDELIBLE PENCIL " A REGISTRATION CERTIFICATE FOR SAID ELECTOR ON A FORM SUCH AS IS SET OUT IN 26 O.S. 75 [26-75] AND SAID PARAGRAPH IN 26 O.S. 78 [26-78] AND TO THEREON REQUIRE THE ELECTOR TO TAKE AN OATH BEFORE HIM TO THE EFFECT THAT THE STATEMENTS CONTAINED IN CERTIFICATE ARE " TRUE AND CORRECT ". (CHANGE OF POLITICAL  PARTY, POLITICAL AFFILIATION, CHANGE OF PARTY VOTER REGISTRATION) CITE: 26 O.S. 79 [26-79] (FRED HANSEN)